Citation Nr: 0021070	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lung disability 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from February 1960 to 
March 1964 in the U. S. Navy.  

The instant appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim for service 
connection for COPD (chronic obstructive pulmonary disease) 
as a result of asbestos exposure.  This case was remanded by 
the Board of Veterans' Appeals (Board) in March 1998 and June 
1999 for further development.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence does not establish that the veteran has lung 
disability related to asbestos exposure in service.


CONCLUSION OF LAW

Asbestos-related lung disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that service connection 
for a lung disability secondary to asbestos exposure is 
warranted because he was exposed to asbestos in service and 
he has a current lung disability as a result.  

The appellant served on active duty from February 1960 to 
March 1964 in the U. S. Navy.  His service administrative 
records show that he served on the U.S.S. Lexington and 
completed eight months of sea duty while attached to that 
command.  In addition, the veteran has reported that he 
served a total of 31 months on aircraft carriers.  The 
evidence of record shows that from 1964 to 1967 the veteran 
worked as a boilermaker and shipfitter in a shipyard.

The Board has reviewed all the evidence of record.  A private 
chest X-ray taken in December 1976 revealed a negative chest 
with no evidence of pulmonary infiltration.  A January 1977 
private X-ray showed that the lungs were clear.  Another such 
X-ray taken in November 1980 revealed a negative chest.  A 
May 1991 private chest X-ray showed clear lung fields without 
evidence of masses or consolidations.  

The veteran testified at a hearing in March 1997 that he was 
first aware that he had a respiratory problem in 1991.  A 
November 1991 private medical report noted that he complained 
of dyspnea.  The only exposure to asbestos noted in the 
report was the veteran's time as a steelfitter in a shipyard 
from 1964 to 1967 "where he was intermittently exposed to 
asbestos materials without the benefit of face mask 
protection."  Chest evaluation noted increased breath sounds 
on auscultation and occasional crackling rales.  A pulmonary 
function test (PFT) revealed "parameters . . . indicative of 
restrictive lung disease."  Chest X-ray showed decreased 
lung volume, bilaterally; mild to moderate bilateral lateral 
thoracic wall pleural thickening; mild to moderate 
interstitial pulmonary fibrosis involving the inferior two-
thirds of each lung; bilateral bronchial wall thickening; and 
multiple, small, irregular opacities scattered throughout all 
lung zones.  The radiologist's impression was "[f]indings 
compatible with pulmonary asbestosis."  The impression of 
the internist was also "[p]ulmonary asbestosis."

VA treatment records dated from 1991 to 1995 do not show 
significant complaint, treatment, or diagnosis referable to a 
lung disorder attributed to asbestos exposure.  An August 
1992 chest X-ray gave the impression of a normal chest.  

In October 1995, the RO requested that the veteran provide 
information regarding his claimed asbestos exposure while in 
the military in addition to any other asbestos exposure.  In 
October 1995 the veteran underwent a VA examination.  It was 
noted that he had an asbestos claim pending related to his 
claimed post-service asbestos exposure.  Physical examination 
of the chest was essentially normal, with no rales, rhonchi, 
or wheezing.  PFT results showed mild obstructive disease and 
moderate restrictive disease.  X-rays of the chest revealed 
no active disease and no significant change since August 
1992.  The impression did favor "a small component of 
infralateral lung interstitial thickening."  The diagnosis 
was "[c]hronic obstructive pulmonary disease related to 
pulmonary asbestosis with pulmonary function testing showing 
mild obstructive disease and moderate restrictive disease."

A May 1996 private asbestos reevaluation summary only noted 
post-service exposure to asbestos.  Auscultation of the chest 
revealed dry, inspiratory crackles.  May 1996 X-rays of the 
chest showed small, irregular linear opacities within the 
lower lung zones bilaterally.  Examination of the pleural 
surfaces revealed no pleural plaques, thickening, or 
calcification.  No infiltrates, effusions, or masses were 
present.  There was complete elevation of the right hemi-
diaphragm which was attributed to unilateral right phrenic 
nerve paralysis.  PFT testing demonstrated mild to moderate 
restrictive defected which was attributed to the elevated 
right hemi-diaphragm.  The diagnosis was "interstitial 
changes on chest X-ray consistent with a clinical diagnosis 
of asbestos-related pulmonary fibrosis (mild asbestosis), 
assuming a sufficient environmental exposure history and an 
adequate latent period."

Social Security Administration (SSA) records connected with 
the veteran's successful claim for SSA disability benefits 
have been associated with the claims folder.  These records 
show that the veteran's SSA benefits were due in part to a 
"lung impairment" based on the November 1991 private 
medical report which diagnosed pulmonary asbestosis.

In May 1998 the veteran underwent another VA examination 
pursuant to the Board's March 1998 remand.  The remand 
requested, in part, an examination to determine the nature 
and etiology of any asbestos residuals with a determination 
whether claimed in-service exposure or post-service exposure 
to asbestos was the origin of any current disability.  The 
examiner noted that the claims folder had been reviewed.  
Auscultation revealed clear breath sounds.  PFT results 
revealed moderate restrictive disease.  Chest X-ray was 
reported to be negative.  The diagnoses included history of 
asbestos exposure.  In addition, the examiner noted that 
while PFT results showed restrictive disease, "the etiology 
of the restrictive disease is unclear."  As regards the 
chest X-ray, the examiner noted "no specific positive 
findings for asbestosis noted in the past or at this time."  
As regards current findings, the examiner concluded that the 
"veteran is unlikely to have been affected from asbestos 
exposure in the past."  However, he stated that a computer 
tomography (CT) scan might be a more definitive test for 
detection of pleural plaques.

Following the Board's June 1999 remand, the veteran underwent 
another VA examination in July 1999.  Again, the examiner 
reviewed the claims folder.  The examiner noted in the 
"medical history (subjective complaints)" portion of the 
examination that the veteran had asbestos exposure in-service 
with post-service exposure as well.  The examiner noted that 
the veteran was not currently being treated for any pulmonary 
disorder.  Physical examination revealed clear lung fields 
and "no fine crackling rales."  There were no physical 
signs of restrictive disease.  The examiner reviewed the May 
1998 CT report which "showed no evidence for calcified 
pleural plaques."  Lung fields were clear "without evidence 
of pulmonary infiltrates, nodules or pleural effusions."  
The impression was negative CT of the chest.  The examiner 
noted:  "There is a result of an outside chest x-ray in the 
c-file [claims folder] that speaks of reduced lung volume and 
suggests pleural plaques.  This would be entirely 
inconsistent with the result of the CT scan."  The diagnosis 
was history of asbestos exposure.

After PFT studies were received, the examiner wrote an 
addendum to the examination report in September 1999.  July 
1999 PFT results showed severe obstructive disease.  The 
conclusion was "vet. does not have pul[monary] asbestosis."

Initially, the law provides that "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a)  (West 
1991).  Generally, a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection for 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506  (1995) 
(citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 1996).  
Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Id.; see Grottveit v. Brown,  5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element of a well-grounded claim.

In this case, after review of the claims file, the Board 
finds that the veteran's claim for service connection for a 
lung disorder due to asbestos exposure in service is well 
grounded.  First, the claims file contains evidence of a 
current disability in that the November 1991 and May 1996 
private medical evaluations as well as the October 1995 VA 
examination reveal a diagnosis of asbestosis.  Second, the 
evidence shows that it is plausible that the veteran was 
exposed to asbestos in service.  While the evidence also 
shows that the veteran was exposed to asbestos after service 
when he worked for several years in a shipyard, military 
records show that the veteran served aboard Navy ships.  The 
Board notes that Veterans Benefits Administration 
Adjudication Procedure Manual M21-1, Part VI, paragraph 7.21 
(Manual M21-1 provisions), while not requiring the Board to 
presume asbestos exposure in Navy veterans, reveals that 
"varieties of African asbestos were used extensively in 
military ship construction."  See also Dyment v. West, 13 
Vet. App. 141, 145-46 (1999); VAOPGCPREC 4-2000.  Finally, 
the October 1995 VA examination diagnosed COPD related to 
pulmonary asbestosis, which provides some evidence of a 
plausible relationship, or nexus, between the diagnosed 
asbestosis and exposure to asbestos.  For purposes of well-
groundedness, all of this evidence is presumed credible.   
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Grottveit v. 
Brown, 5 Vet. App. 91  (1993).  Therefore, all of the 
elements of a well-grounded claim are met.  Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506; 38 C.F.R. § 3.310  (1999).

Once a well-grounded claim has been presented, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires that the evidence show the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the Board 
finds that VA has attempted to obtain all VA and private 
medical records that the veteran indicated were available.  
It also provided him with a personal hearing at the RO and 
several VA examinations.  As stated above, the Board twice 
remanded this case for the purpose of ensuring complete 
development of the record so that appellate review could be 
accomplished.  The Board is not on notice of any other 
records of probative value that may be obtained and which 
have not already been associated with the claims folder.  
Thus, the Board finds that all relevant facts have been 
properly developed and no further assistance to the appellant 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the appellant's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); Madden v. 
Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) (holding 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence); Hickson v. West, 12 Vet. 
App. 247  (1999) (Evidence is presumed credible at the well-
groundedness stage, but not at the merits stage of claim 
analysis.).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Colvin v. Derwinski, 1 Vet. App. 
171, 175  (1991).  It must determine whether the evidence is 
in support of the claim or is in equal balance, Alemany v. 
Brown, 9 Vet. App. 518, 519  (1996), or, alternatively, 
whether the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990).

The veteran's service medical records reveal consistently 
normal chest X-rays and no significant complaints, treatment, 
or diagnosis of lung problems.  Further, although the veteran 
is a Navy veteran, he did not serve during World War II, a 
period specifically noted in the Manual 21-1 provisions.  
Significantly, a review of service medical and administrative 
records reveals no competent evidence of asbestos exposure in 
this case.  See Dyment v. West, 13 Vet. App. 141, 145 (1999).  
The RO requested the veteran to provide any additional 
information regarding in-service asbestos exposure; however, 
his lay statements are the only evidence of asbestos exposure 
in service.  Even assuming that the veteran likely had 
exposure to asbestos during service, the preponderance of the 
evidence is against the veteran's claim.

This is so because the preponderance of the medical evidence 
of record does not show that the veteran has a current lung 
disability due to asbestos exposure in service.  As an 
initial matter, the preponderance of the evidence does not 
show that the veteran has a current lung disability due to 
asbestos exposure.  Although the private November 1991 and 
May 1996 medical evaluations and the October 1995 VA 
examination all diagnose asbestosis, the May 1998 and July 
1999 VA examination reports, including the September 1999 
addendum associated with the latter VA examination, concluded 
that there was no current lung disability due to asbestos 
exposure.  

The Board finds that the May 1998 and July 1999 examination 
reports are more probative that the private November 1991 and 
May 1996 medical evaluations and the October 1995 VA 
examination.  First, the Board finds that the May 1998 and 
July 1999 examination reports are more probative because they 
are more recent and therefore reflect best the existence of 
any current disability.  Second, the Board finds that the two 
most recent examinations are more probative because the 
conclusions stated therein are made after a review of the 
claims folder in its entirety.  Neither the private November 
1991 and May 1996 medical evaluations nor the October 1995 VA 
examination indicate that the record had been thoroughly 
reviewed.  As the May 1998 and July 1999 examiners had the 
benefit of reviewing the entire history and pertinent 
evidence as regards the claim, the Board finds their 
conclusions more probative.  Third, the Board finds the 
conclusions of the July 1999 examiner, including the 
September 1999 addendum, more probative because the 
diagnostic testing assessed, the May 1998 CT scan, is a more 
definitive test than the X-rays used as the primary 
diagnostic tools in the private November 1991 and May 1996 
medical evaluations and the October 1995 VA examination.  The 
Board finds the CT scan is a more definitive test than the X-
ray as that is the opinion of the May 1998 VA examiner.

The preponderance of the evidence is also against the claim 
as it does not support the finding of a positive medical 
nexus between a current disability and asbestos exposure in 
service.  Assuming arguendo that the veteran has a current 
lung disability due to asbestos exposure, none of the medical 
evidence clearly links that disability to in-service asbestos 
exposure as opposed to the claimed post-service exposure.  
The November 1991 private examination refers only to post-
service asbestos exposure, thus, the implication is that the 
asbestosis diagnosed in that report is attributable to the 
post-service asbestos exposure, not the claimed in-service 
asbestos exposure.  Likewise, the May 1996 private 
examination report only refers to post-service exposure, so 
the diagnosis of asbestosis in that report would likely be 
linked to the post-service asbestos exposure.  In this 
regard, the May 1996 report added the proviso "assuming a 
sufficient environmental exposure history and an adequate 
latent period" to its diagnosis of asbestosis.  As noted 
above, it is unclear that the veteran was exposed to asbestos 
in service.  Even assuming that he was, the May 1996 
diagnosis does not attribute the asbestosis to in-service 
asbestos exposure.  

Finally, as regards the October 1995 VA examination, that 
report notes both the in-service and post-service history of 
asbestos exposure.  However, the diagnosis of asbestos is not 
attributed specifically to either period of claimed exposure.  
In this connection, the Board notes that the case was 
remanded twice in an attempt to develop any positive medical 
nexus evidence.  However, neither of the resulting VA 
examinations found a current lung disability due to asbestos 
exposure; therefore, addressing the question of medical nexus 
between a current lung disability and claimed in-service, as 
opposed to post-service, asbestos exposure was moot.

The only remaining reports of a relationship between the 
claimed asbestos exposure in service and the current lung 
disability are offered by the veteran.  While he is qualified 
to report symptoms that are capable of lay observation, he is 
not qualified to render opinions which require medical 
expertise.  Holland v. Brown, 6 Vet. App. 443 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Inasmuch as the preponderance of the evidence is against the 
veteran's appeal, the appeal must be denied.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

A claim for entitlement to service connection for lung 
disability secondary to in-service asbestos exposure is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

